        Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 1 of 31




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


STATE OF CONNECTICUT

                    Plaintiff,

              v.
                                                 No.3:19-cv-01597-VLB
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his official
capacity as Acting Secretary of the
Department of Homeland Security;                 FIRST AMENDED COMPLAINT
U.S. DEPARTMENT OF STATE; and                    FOR DECLARATORY AND
MICHAEL R. POMPEO, in his official               INJUNCTIVE RELIEF
capacity as Secretary of State.

                    Defendants.


                                    INTRODUCTION

      1.     Defendants are federal agencies and officers responsible for shaping

and implementing immigration policy. In 2017, they abruptly abandoned decades

of settled practice and began denying immigration benefits to people who receive

pardons from the State of Connecticut. Now, the State files this civil action to

protect its sovereign rights and interests and the constitutional rights and

interests of its residents, who are entitled to the same immigration benefits as the

residents of the other 49 states.

      2.     Connecticut pardons are critically important to immigrant recipients

and to the State itself. The Pardon Waiver Clause (“Clause”) of the Immigration

and Nationality Act (“INA”), 8 U.S.C. § 1227(a)(2)(A)(vi), provides protection

against arrest, detention, and removal for noncitizens who have earned second

chances. Ordinarily, noncitizens who are convicted of a “crime of moral
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 2 of 31
                           Amended Complaint / 2


turpitude” may be subject to removal. But under the Clause, noncitizens cannot

be removed if they have “been granted a full and unconditional pardon by the

President of the United States or by the Governor of any of the several States.”

      3.     State pardons can also make all the difference between admissibility

and inadmissibility. Under 8 U.S.C. §1182, a noncitizen may be inadmissible to the

United States for conviction of a crime of moral turpitude. But there is an

exception where “a full and unconditional pardon has been granted by the

President of the United States [or] by the Governor of a State of the United

States.” 22 CFR § 40.21(a)(5).

      4.     On information and belief, for 65 years – from the time of the

passage of the INA in 1952 until 2017 – the federal government afforded

Connecticut’s pardons the same respect afforded to discretionary pardons

granted by executive agencies in the other 49 states. When a noncitizen received

a pardon from Connecticut’s Board of Pardons and Paroles, the federal

government would desist from arresting and detaining, removing, and barring

that person from admission on grounds of conviction of a crime of moral

turpitude.

      5.     Throughout those decades, the State and its residents – citizens and

noncitizens alike – benefitted when immigrants who earned pardons were able to

enter the country; remain here in Connecticut; live with and support their

families; pay taxes; and strengthen the State’s communities and economy.

      6.     In or about 2017, however, Defendants sharply broke from settled

practice and adopted a policy and practice of refusing to recognize and credit
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 3 of 31
                           Amended Complaint / 3


Connecticut pardons. Based on a novel, illogical, and unsupported reading of

Connecticut’s pardon process, Defendants began incorrectly insisting that

Connecticut’s pardon system was somehow unique, and uniquely disfavored.

Defendants arrogated to themselves the power to arrest and detain a noncitizen

for commission of a crime, or to deny admission, even if the noncitizen had

earned a full and unconditional Connecticut pardon.

      7.    Five other states have pardon systems that are functionally identical

to Connecticut’s system, with pardons awarded by a gubernatorially-appointed

board. On information and belief, the federal government continues to give full

immigration benefits to recipients of those states’ pardons. In fact, on information

and belief, Defendants respect and credit the pardons of every state in the nation

except those issued in Connecticut.

      8.    Defendants continue to implement their policy and practice of

arresting, detaining, and refusing to admit immigrants who have received

Connecticut pardons. Connecticut has sought to defend itself and its residents

when it has become aware of individual instances, as an amicus in immigration

proceedings. But, as a judge of the federal Court of Appeals for the Second

Circuit has noted, the recurrent nature of the problem and the ongoing threat

posed by Defendants’ policy and practice defies individual, reactive requests for

relief. See Audio Recording of Oral Argument at minute 12:30, In re Wayzaro

Walton, 19-789 (2nd Cir. Sept. 3, 2019) (Carney, J.) (“Has the State considered

taking a declaratory judgment action?”).
        Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 4 of 31
                            Amended Complaint / 4


      9.     By disregarding Connecticut’s pardons, Defendants violate

Connecticut’s prerogative, protected by the Tenth Amendment, to structure and

exercise its sovereign pardoning power. By irrationally singling Connecticut out

from among its 49 sister states without any showing of need, Defendants violate

the constitutional principle of equal sovereignty. And by reversing course

abruptly and departing without reasoned explanation from a settled policy and

practice that is mandated by the history, intent, and logic of the INA, Defendants

violate the Administrative Procedure Act’s (APA) prohibitions against agency

actions that are arbitrary, capricious, not in accordance with law, and contrary to

constitutional right.

                              JURISDICTION AND VENUE

      10.    This Court has jurisdiction under 28 U.S.C. § 1331. This action arises

under the Administrative Procedure Act, 5 U.S.C. § 706, and the Tenth

Amendment of the U.S. Constitution. Declaratory relief is authorized under 28

U.S.C. § 2201.

      11.    Venue is proper in the District of Connecticut pursuant to 28 U.S.C.

§§ 1391(b) and (e)(1). Defendants are United States agencies or officers sued in

their official capacities; Plaintiff, the State of Connecticut, is a resident of this

judicial district; and a substantial part of the events or omissions giving rise to

this action occurred and are continuing to occur in this district.

                                        PARTIES

Plaintiff State of Connecticut
        Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 5 of 31
                            Amended Complaint / 5


       12.    The State of Connecticut, represented by its Attorney General,

William Tong, is a sovereign state of the United States of America. The Attorney

General is Connecticut’s chief legal officer, with supervision over civil legal

matters in which the State is an interested party. Conn. Gen. Stat. § 3-125. Ned

Lamont, the Governor of the State of Connecticut, has endorsed the Attorney

General’s bringing this action.

       13.    Connecticut brings this suit to vindicate its sovereign interests in

promoting the integrity and efficacy of its laws and government structures, in

protecting its core structures of state government against federal

commandeering and coercion, and in preserving its equal sovereignty alongside

its sister states.

       14.    Connecticut also brings this suit to vindicate its quasi-sovereign

interest in promoting and protecting the health, safety, and well-being of its

residents. Defendants’ actions harm resident noncitizens, who are excluded and

threatened with arrest and detention because of Defendants’ actions. Defendants’

actions fracture and harm noncitizens’ families and communities. And

Defendants’ actions harm Connecticut’s entire economy, which suffers when

residents are wrongfully arrested, detained, and denied entry.

       15.    Finally, Connecticut seeks to protect its proprietary interests.

Defendants’ practices impose real administrative costs on Connecticut’s state

government, which absent intervention by this Court will be forced to restructure

its pardon system, and even rewrite its state constitution, if it wishes to offer

deserving noncitizens the full benefits of a second chance. If Connecticut does
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 6 of 31
                           Amended Complaint / 6


not bend to Defendants’ whim and restructure its pardon system, it will suffer the

costs of wrongful arrest and detention to its residents. Those costs include

reduced tax payments received from noncitizen residents and increased social

support benefits that the State will be forced to pay to some families that have

been robbed of their breadwinners by Defendants’ actions.

      16.   Defendants’ actions harm hundreds of Connecticut residents, and

through them the State of Connecticut. Defendants, not the State of Connecticut,

hold records pertaining to the arrest, detention, and inadmissibility

determinations of Connecticut residents. Only discovery can fully reveal the scale

of the harm caused by Defendants’ actions. What Connecticut knows is that, in

recent years, the State’s Board of Pardons and Paroles has awarded an average

of about 750 full and unconditional pardons every year, and more than 6% of

pardon applicants are non-citizens. Over the course of a decade, at that rate,

Connecticut expects to award pardons to 450 non-citizens – and, for each of

them, and for their families, communities, and the State, the pardon may have

dramatic and life-changing immigration consequences.

      17.    The State of Connecticut depends on the economic contributions of

immigrants. Immigrant residents earn $23.5 billion and spend $16.1 billion

annually; employ 95,177 people; comprise 23.4% of the science, technology,

education and math workforce; and pay $7.4 billion in state and local taxes.1

When those immigrants are wrongly arrested, detained, removed, or excluded



1
 New American Economy, Immigrants and the Economy in Connecticut,
https://tinyurl.com/t72bezt.
        Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 7 of 31
                            Amended Complaint / 7


from the country, Connecticut suffers direct and adverse economic and fiscal

consequences. Residents who are wrongfully held in detention, or who are

wrongfully kept outside the country, cannot work, pay taxes, or support their

families. Instead, the State must often step in to expend public funds sustaining

their families.

      18.    Connecticut invests considerable resources in its pardons process,

budgeting $6,567,994 for its Board of Pardons and Paroles in state fiscal year 2020

and $6,927,233 in state fiscal year 2021. Those funds support the State’s careful

pardon process, implemented by both professional staff and gubernatorially-

appointed board members, which is built on nationally accepted best practices.

      19.    Connecticut invests in the pardon process in order to secure, for itself

and for its residents, the full range of benefits that come when rehabilitated ex-

offenders earn and are afforded a real opportunity for a second chance. But

Defendants’ actions diminish the value of Connecticut’s past, present, and future

investments in a meaningful pardon process.

Defendants

      20.    Defendant U.S. Department of Homeland Security (“DHS”) is a

federal cabinet department charged, inter alia, with administering and enforcing

federal immigration law. The work of DHS and its component agencies includes

processing and adjudicating applications for citizenship and lawful immigration

status; enforcing federal immigration law by arresting, detaining, prosecuting,

and deporting removable immigrants; and control and management of the United
        Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 8 of 31
                            Amended Complaint / 8


States’ borders, including determining which applicants may enter the country’s

land borders.

      21.    Defendant Chad Wolf is Acting Secretary of DHS. He is responsible

for developing, promulgating, implementing, and overseeing the policies and

practices of DHS and its component agencies. He is sued in his official capacity.

      22.    Defendant U.S. Department of State (“DOS”) is a federal cabinet

department charged, inter alia, with issuing visas and regulating reentry into the

country by non-citizens who travel overseas.

      23.    Defendant Michael R. Pompeo is the Secretary of State. He is

responsible for developing, promulgating, implementing, and overseeing the

policies and practices of DOS and its component agencies. He is sued in his

official capacity.

                                  ALLEGATIONS

A. Connecticut’s Individualized and Discretionary System for Granting Executive
   Pardons

      24.    Like the power to punish, the power to pardon is inherent in the

sovereign power that each state retained when it joined the Union.

      25.    Every state has a mechanism for considering pardon applications

from people convicted of criminal offenses. But while all states pardon, they do

not all pardon in the same way. Instead, each state has exercised its sovereign

prerogative to develop and implement its own system for evaluating and granting

pardon applications.

      26.    Each state has the exclusive prerogative, in our federal system, to

structure its own pardon processes. As the Board of Immigration Appeals has
        Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 9 of 31
                            Amended Complaint / 9


recognized: “[W]hether a state opts to authorize the granting of a pardon, and by

what mechanism, for which offenses, and under what circumstances, are matters

resting within the sovereign decision-making powers of that state.” Matter of

Nolan, 19 I&N Dec. 539, 544 (BIA 1988).

      27.    Under Connecticut’s chosen pardon system, which has been in place

since 1883, the state’s sovereign power to pardon is vested in a Board of Pardons

and Paroles established by the state legislature. The Board is an executive

branch agency whose members and chairperson are appointed by Connecticut’s

Governor. Conn. Gen. Stat. § 54-130a; Conn. Gen. Stat. § 54- 124a(a)(1).

      28.    Connecticut’s choice to channel its sovereign pardoning power

through an executive-branch board is not unique. Fully 47 states have

established a board with at least some role in the pardon process. In some states,

the governor sits on the board. See, e.g., Fla. Stat. ch. 940.01. In others, the

governor must consult with the board before issuing a pardon. See, e.g., Alaska

Stat. § 33.20.080. In still others, the board serves as a gatekeeper, passing

recommendations to the governor. Ariz. Rev. Stat. § 31-402(A). And in six states –

Alabama, Connecticut, Georgia, Idaho, South Carolina, and Utah – the governor

appoints members of an executive- branch board, which exercises the pardon

power of the sovereign state. Ala. Code §§ 15-22-20 et seq.; Ga. Code Ann., § 42-

9-2; Idaho Code § 20-210; S.C. Code Ann. § 24-21-10; Utah Code Ann. § 77-27-2.

      29.    As is generally true in Alabama, Georgia, Idaho, South Carolina, and

Utah, Connecticut’s Board of Pardons and Paroles wields the exclusive power to

pardon. Connecticut’s Board does not seek approval from, or even consult with,
          Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 10 of 31
                              Amended Complaint / 10


any other authority, and no other official or entity is authorized to exercise the

state’s sovereign power to pardon.

      30.      In Connecticut, the Board’s power to pardon is entirely discretionary.

As the Connecticut Supreme Court has noted, the Board has “unfettered

discretion” to grant or deny a pardon. McLaughlin v. Bronson, 206 Conn. 267,

271 (Conn. 1988). Connecticut’s statutory scheme “imposes no definitions, no

criteria and no mandates giving rise to a duty to . . . grant a pardon,” and the

Board “can deny the requested relief for any constitutionally permissible reason

or for no reason at all.” Dumschat v. Board of Pardons, 452 U.S. 458, 466-67

(1981).

      31.      In addition to being exclusive and discretionary, the Board’s

pardoning power in Connecticut is also individualized. Connecticut has no

provision for pardons that occur automatically as a matter of law.

      32.      That Connecticut’s pardons are discretionary and individualized

does not mean they are issued without standards or careful consideration.

Instead, the Board grants pardons, if at all, only after extensive consideration of

the facts and circumstances of each case and the merits of each applicant.2

      33.      Connecticut’s pardon process begins when an eligible applicant fills

out and submits an exhaustive 21-page written application with information on

family, criminal history, prior applications, educational history, employment, and

history of substance abuse and treatment. That application must be

supplemented with supporting documents including a state police criminal


2
 See generally Carlton J. Giles, The Pardon Process, Connecticut Board of
Pardons and Paroles (2018), https://tinyurl.com/y4qkojw8.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 11 of 31
                           Amended Complaint / 11


history report, police reports for arrests resulting in convictions within the last 10

years, probation status forms for each period of probation served, questionnaires

completed by three references, and proof of employment.

      34.    Written applications and supporting materials are screened by Board

staff to determine eligibility and suitability. The Board then solicits victim input

and, wherever appropriate, holds a hearing before a three-member panel at which

the victim – if they desire – and the applicant have an opportunity to be physically

present. In determining whether to grant a pardon, the Board considers all of the

information and factors before it, including, but not limited to, the severity of the

offense, the impact on the victim, the victim’s input, the applicant’s criminal

history, how much time has passed since the most recent offense, whether the

public interest is served by granting a pardon, the applicant’s accomplishments

since their most recent offense, work history, subsequent contact with the

criminal justice system, character references, and community service.

      35.    This process is designed to produce, and does produce, pardons

that are granted on the basis of substantive merit, rather than the power and

influence of applicants. Scholars and policymakers who seek to improve state

pardon processes have consistently endorsed schemes that resemble

Connecticut’s: Careful, individualized, and insulated from politics.3




3
  See, e.g., Mindy Fetterman, Move Is on to Make End-of-Year Pardons Less
Random, Pew Charitable Trusts (Jan. 6, 2016), https://tinyurl.com/y56sw6wo
(noting the importance of a “fair and structured process” over a “random”
political calculation).
        Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 12 of 31
                            Amended Complaint / 12


       36.     Connecticut’s Board of Pardons and Paroles is an important part of a

criminal justice system that has led the nation in promoting second chances,

reducing unnecessary incarceration, and improving public safety. If granted, an

absolute, full, and unconditional pardon by the Board legally erases the

applicant’s entire criminal record, including the fact of arrest. Conn. Gen. Stat. §

54-142a(e)(3). These pardons allow Connecticut residents to rebuild their lives,

access educational and economic opportunity, and help avoid a damaging cycle

of recidivism.

       37.     From 2016-2018, the Board granted 2,256 pardons – a number that

far exceeds the relatively infrequent pardons granted by many far larger states.4

And, at the same time, Connecticut’s crime rate, arrests, and prison populations

all fell significantly.5

B. The INA’s Pardon Waiver Clause Mandates Relief from Arrest, Detention, and
   Removal for Noncitizens Who Receive Connecticut Pardons

       38.     Connecticut’s individualized and discretionary pardons are exactly

the type of pardons that the federal government must respect, and to whose




4
 Connecticut Board of Pardons and Paroles, Pardons Calendar Year Statistics,
https://portal.ct.gov/BOPP/Research-and-Development-
Division/Statistics/Statistics. Thus, for instance, Connecticut, with a population of
3.573 million, granted 767 pardons in 2018. Florida, with a population of 21.3
million, typically grants fewer than 100 full pardons each year. Restoration of
Rights Project, Characteristics of Pardon Authorities (Dec. 2018),
https://tinyurl.com/y5qyk6du.
5
 Kelan Lyons, Connecticut’s Crime Rate, Arrests, Probation and Prison
Populations All Down, The Connecticut Mirror (Oct. 1, 2019),
https://ctmirror.org/2019/10/01/connecticuts-crime-rate-arrests-probation-and-
prison-populations-all-down/.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 13 of 31
                           Amended Complaint / 13


recipients Defendants must grant immigration benefits, under the Pardon Waiver

Clause.

      39.    The INA allows arrest, detention, and removal of noncitizens who

have been convicted of committing any of a series of enumerated offenses,

including “crimes of moral turpitude.” 8 U.S.C. § 1227(a)(2)(A)(i).

      40.    But conviction is not the end of the story. Instead, the INA’s Pardon

Waiver Clause, 8 U.S.C. § 1227(a)(2)(A)(vi), provides that a noncitizen who would

otherwise be subject to arrest, detention, and removal for conviction of an

enumerated offense is entitled to a waiver of removal if he or she “has been

granted a full and unconditional pardon by the President of the United States or

by the Governor of any of the several States.”

      41.    The Pardon Waiver Clause has never been understood to mean that

only a pardon issued directly by a governor herself, without an intermediary,

requires waiver of removal. Instead, since it first became law and until the advent

of Defendants’ new policy and practice, the Pardon Waiver Clause has

consistently been accorded the settled and correct meaning that Congress

intended: Federal agencies must waive removal when a noncitizen receives a

pardon that is functionally executive, in the sense of being individualized and

discretionary, even if issued by a pardoning authority other than the Governor.

Meanwhile, generic legislative pardons – granted automatically by operation of

law – do not protect against removal.

      42.    The history of the Pardon Waiver Clause proves the point. Prior to

the passage of the INA in 1952, Section 19 of the Immigration Act of 1917
         Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 14 of 31
                             Amended Complaint / 14


provided simply that a noncitizen “who has been pardoned” could not be

removed for conviction of a crime of moral turpitude. 8 U.S.C. § 155 (1917).

        43.    Because the pardon waiver language in the Immigration Act of 1917

was unqualified, it was understood to bar removal regardless of the nature of the

pardon. Thus, in Perkins v. U.S. ex rel. Malesevic, 99 F.2d 255 (3rd Cir. 1938), the

Third Circuit held that a noncitizen who was convicted of a crime of moral

turpitude, but who received an automatic pardon from the state of Pennsylvania –

that is, a pardon that was effectuated by operation of law and extended to every

member of a predefined class, regardless of individualized circumstances – was

not subject to removal.

        44.    When it adopted the INA and added language to the Pardon Waiver

Clause requiring a full and unconditional pardon “by the President of the United

States or the governor of any of the states,” Congress was aware of, and spoke

directly to limit the efficacy of, automatic pardons such as the one in Perkins. The

Senate Judiciary Committee even had a name for these pardons that happened

by operation of law: “[T]here exist so-called legislative pardons under which an

alien is pardoned by operation of law in several States after completion of his

sentence.”6

        45.    The new language had its intended effect. Thus, in Matter of R-, 5 I&N

Dec. 612, 619 (BIA 1954), the Board of Immigration Appeals held that after the

adoption of the INA, the same Pennsylvania automatic pardon statute at issue in

Perkins no longer gave rise to a waiver of removal. As the BIA explained: “By


6
    S. Rep. No. 1515, at 637 (81st Cong., 2d Sess. 1950) (emphasis added).
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 15 of 31
                           Amended Complaint / 15


limiting the benefit [of the Pardon Waiver Clause] to presidential and

gubernatorial pardons only, Congress has manifested an express intention to

grant exemptions from deportation only to those aliens who have obtained an

executive pardon. We therefore conclude that a legislative pardon, such as that

obtained by the respondent, is ineffective to prevent deportation.”

      46.    The terminology and distinction noted by the Senate and highlighted

by the BIA just two years after the INA’s passage would become dispositive of the

settled meaning of the statute over the next 60-plus years. “Executive pardons” –

pardons characterized by individualized discretion and consideration – give rise

to relief under the Pardon Waiver Clause. “Legislative pardons” – pardons that

automatically take effect by operation of law – do not.

      47.    Critically, the terms “legislative” and “executive” in this context have

never been understood to refer to the source of state authority for the pardon. It

has never mattered that a state’s system for granting pardons is authorized by

statute rather than by the state constitution.

      48.    Thus, in Matter of Nolan, 19 I&N Dec. 539 (BIA 1988), the BIA held

that a pardon granted automatically by the Louisiana constitution to first time

felons did not satisfy the Pardon Waiver Clause: “This type of pardon, although

provided for under a state constitution rather than by statute, is akin to the

legislative pardon which Congress clearly rejected when it enacted the current

pardon provision of the Act in 1952.” Id. at 544.

      49.    Nolan highlights the functional test here. A pardon is legislative and

thus ineffective under the Clause if it works in the way that legislation typically
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 16 of 31
                           Amended Complaint / 16


works: by defining a class of eligible applicants and granting relief automatically

and across the board to everyone in the class. By contrast, a pardon is executive,

and therefore effective under the Clause, if it works in the way that executive

action typically works: discretionarily, based on individualized facts.

      50.    It follows from the functional nature of the legislative/executive

distinction that (at least until Defendants’ recent reversal) it never mattered

whether an executive pardon was granted directly by a governor or instead by

another executive-branch official making a discretionary and individualized

determination. As the BIA put it in Nolan: “The supreme pardoning power may

rest with an executive or executive body other than the President of the United

States or the Governor of a state.” Id. at 542.

      51.    Thus, a long and consistent string of BIA decisions mandated that

the federal government honor pardons issued by executive officials other than

state governor, no matter the source of that executive official’s authority to

pardon: A city mayor, Matter of C-R-, 8 I&N Dec. 59, 61 (BIA 1958); the appointed

territorial governor of Hawaii, Matter of T-, 6 I&N Dec. 214 (BIA 1954); and the

federally-appointed U.S. High Commissioner for Germany. Matter of K-, 9 I&N

Dec. 336 (BIA 1961).

      52.    On information and belief, Defendants’ settled practice reflected

compliance with those decisions. In fact, in a 2002 decision – which again, on

information and belief, Defendants’ respected and complied with – the BIA

mandated that the federal government grant immigration benefits to recipients of

Connecticut’s pardons. In Ainsleton Murphy, A037 214 467 (BIA April 16, 2002),
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 17 of 31
                           Amended Complaint / 17


the BIA relied on the well-settled functional legislative/executive test to rule that a

Connecticut pardon compels a waiver of removal, since Connecticut’s Board of

Pardons and Parole – as an executive-branch agency that wields the sovereign

state’s individualized and discretionary pardoning power – satisfies the

requirements of the Pardon Waiver Clause.

C. Federal Regulations Mandate Relief from Inadmissibility for Noncitizens Who
   Receive Connecticut Pardons

       53.    In the admissibility context, too, Connecticut’s discretionary and

individualized pardons are exactly the type of pardons that the federal

government is mandated to respect.

       54.    The INA denies admission to noncitizens who have been convicted

of “crimes of moral turpitude.” 8 U.S.C. § 1182(a)(2)(A).

       55.    But federal regulations track the INA in establishing a provision,

parallel to the Pardon Waiver Clause, providing that a noncitizen who has been

convicted of a crime of moral turpitude “shall not be considered ineligible” for

admission if they have received “a full and unconditional pardon… by the

President of the United States [or] by the Governor of a State.” 22 CFR §

40.21(a)(5). By contrast, “[a] legislative pardon… shall not serve to remove a

ground of ineligibility.” Id.

       56.    Just as with the Pardon Waiver Clause: The pardon provision of the

Code of Federal Regulations has never been understood to mean that only a

governor can grant a pardon on behalf of a state. Nor has the CFR’s “legislative

pardon” ever been understood to refer to the source of the authority for the

pardon.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 18 of 31
                           Amended Complaint / 18


      57.    For proof, it is not necessary to look further than Defendants’ own

Foreign Affairs Manual, which guides Department of State officials in applying the

provisions of the INA and the regulations of the CFR. 9 FAM 302.3-2(B)(3)(h)

provides:

      Generally, pardons that remove an INA 212(a)(2)(A)(i)(I) ineligibility must be
      pardons granted by the highest appropriate executive authority such as the
      President, State Governor, or other person specified in 22 CFR 40.21(a)(5).
      A legislative pardon alone will not remove the ineligibility. A pardon
      granted by a mayor is acceptable if the mayor has been designated as the
      supreme pardoning authority under the relevant municipal ordinances.

      58.    According to the DOS’ own gloss, then, the benefits of the regulation

are not limited to pardons granted by a state Governor. Instead, residents can

benefit from pardons granted by “the highest appropriate executive authority.”

And the pardoning power does not need to be rooted in a state constitution: It

can even be created by a “municipal ordinance,” which is surely the creation of a

legislative body.

D. Defendants’ New Policy and Practice of Denying Immigration Benefits to
   Recipients of Connecticut’s Pardons

      59.    In or about 2017, despite the clear law and precedent, Defendants

initiated a new policy and practice of refusing to grant the immigration benefits to

which recipients of Connecticut’s individualized, discretionary, executive

pardons are entitled. Connecticut cannot know of every time a Connecticut

pardon recipient was directly harmed by Defendants’ actions. But it is aware of a

pattern of actions reflecting both a departure from Defendants’ past settled

practices and a new and unlawful policy.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 19 of 31
                           Amended Complaint / 19


      60.    In 2017, Defendant Department of State (“DOS”) refused to grant

reentry to Deniz Altinok, a legal permanent resident of Connecticut who had left

the United States to visit family in Turkey. DOS contended that Mr. Altinok was

inadmissible because of conviction for a crime of moral turpitude under 8 U.S.C.

§ 1182. But Mr. Altinok had received a full and unconditional pardon from the

State of Connecticut, which removed his ineligibility to return to the country

under 22 C.F.R.§ 40.21.

      61.    In excluding Mr. Altinok, Defendants spun out a new and flatly

incorrect reading of the INA and the CFR. While acknowledging that “executive

pardons may be issued other than by the Governor of a State,” DOS – in written

correspondence to Connecticut’s senior U.S. Senator, Richard Blumenthal –

claimed that Connecticut pardons are invalid because “[t]he Connecticut

Constitution does not expressly grant the authority to grant pardons to any

person or body. Such power is vested in the legislature and is exercised by the

Board of Pardons.” This theory, of course, as explained above, is belied by

Defendant DOS’ own Foreign Affairs Manual, which recognizes that the pardon

authority’s creation by statute (or even ordinance) is irrelevant to the question of

a pardon’s validity for immigration purposes. Under clear precedent, a legislative

pardon is a pardon that happens automatically, by operation of statute, not any

pardon that is granted by a body established by statute.

      62.    But Defendants persisted, and their persistence continued and

continues to harm Connecticut and its residents.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 20 of 31
                           Amended Complaint / 20


      63.    For instance: Richard Marvin Thompson is a lawful permanent

resident of the United States, and a resident of Bridgeport, Connecticut, who was

convicted as a young man of a second-degree assault after a bar fight. For this

conviction, Mr. Thompson was arrested by Immigration and Customs

Enforcement, a component agency of Defendant DHS, and detained pending a

threatened removal.

      64.    But, on December 13, 2017, Mr. Thompson received a full, complete,

absolute, and unconditional pardon from Connecticut’s Board of Pardons and

Paroles. Mr. Thompson is now entitled to waiver of removal under the Pardon

Waiver Clause. But Defendant DHS continues to detain him, consistently with

Defendants’ new policy and practice of denying Connecticut pardon recipients

the benefit of their full and unconditional state pardons.

      65.    Richard Thompson has now been detained for more than two years

since receiving his pardon. For all that time, he has not been working, supporting

his family, or paying taxes.

      66.    To cite yet another instance of Defendants’ policy and practice: In

the 1970s, Canadian national Raymond LaRiviere was convicted of two

misdemeanor offenses in Connecticut. Mr. LaRiviere returned to Canada. In the

spring of 2019, he applied for a full and unconditional pardon from Connecticut.

On May 31, 2019, he received his pardon. But when he presented himself in or

around the summer of 2019 at the land border between Canada and the United

States, he was turned aside by CBP, a component agency of Defendant DHS, and

informed that his Connecticut pardon did not remove his inadmissibility.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 21 of 31
                           Amended Complaint / 21


      67.   Defendants continued to act in accordance with their policy and

practice in the case of Wayzaro Walton, who came to the United States at the age

of 3. Ms. Walton, a lawful permanent resident who married a U.S. citizen and gave

birth to a U.S. citizen daughter, was convicted of larcenies in Connecticut, with

the last offense occurring in 2011.

      68.   Based on her convictions, ICE arrested, detained, and threatened Ms.

Walton with removal in December of 2018. That detention continued even after

Ms. Walton received a full, complete, absolute, and unconditional pardon from

Connecticut’s Board of Pardons and Paroles on January 15, 2019.

      69.   Consistent with Defendants’ policy and practice, ICE continued to

improperly detain Ms. Walton for almost an entire year after that pardon – until,

on December 5, 2019, Ms. Walton was granted relief by the Board of Immigration

Appeals, which agreed with her that ICE and DHS are bound to respect

Connecticut pardons. The BIA reasoned, correctly, that those pardons are

individualized, discretionary, and therefore “executive” within the meaning of the

Pardon Waiver Clause. Wayzaro Walton, A041 657 485 (BIA Dec. 5, 2019).

      70.   Even after the Board of Immigration Appeals’ ruling in December

2019, Defendants have continued their policy and practice of singling out

Connecticut’s pardon system and its residents for uniquely prejudicial treatment.

      71.   Hongnakhorn Luangpraseuth came to Connecticut as an infant in

1978, the son of a Laotian refugee who fought Communism alongside American

soldiers. He has been here ever since. Mr. Luangpraseuth was convicted of
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 22 of 31
                           Amended Complaint / 22


offenses in his teens, but he could not be removed because he is stateless –

neither Laos nor Thailand will accept him.

      72.    He lived in this country under an order of removal for 19 years – and,

during that time, he married a U.S. citizen and fathered U.S. citizen children. He is

a working, tax-paying, licensed electrician.

      73.    In May 1, 2019, the State of Connecticut awarded Mr. Luangpraseuth

the second chance that he earned, granting him a full and unconditional pardon.

But when he applied for relief from removal, Defendant DHS responded , in

February 2020, by denying the impact of a Connecticut pardon under the Pardon

Waiver Clause.

      74.    Similarly: Georgios Nikiforides is 49 years old and has lived in

Connecticut since he was two. He lives with, and cares for, his 80-year-old U.S.

citizen mother and his 16-year-old U.S. citizen son. He was convicted of offenses

in Connecticut – but, on January 7, 2020, he was granted a full and unconditional

pardon by Connecticut’s Board of Pardons and Paroles. Still, on January 29,

2020, he was arrested by CBP agents and detained by ICE agents. He has been

detained ever since, in defiance of the INA’s Pardon Waiver Clause.

      75.    Defendant DOS, too, continues to adhere to and to apply its new

policy and practice. In a letter dated March 12, 2020, DOS’ Bureau of Legislative

Affairs reaffirmed, in written correspondence to Connecticut’s Attorney General,

that DOS “considers pardons issued by the Connecticut Board of Pardons and

Parole to be legislative pardons that do not remove a ground of ineligibility”

under the INA.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 23 of 31
                           Amended Complaint / 23


      76.    In all of these instances, Defendants’ actions reveal a clear policy

and practice of denying the immigration benefits to which recipients of

Connecticut’s discretionary, individualized, executive pardons are entitled.

      77.    Connecticut now seeks prospective relief on behalf of the State and

its residents, who absent the intervention of this Court will continue to suffer

unlawful arrest, detention, denial of entry, and other harms from Defendants’

unconstitutional, arbitrary, capricious, and unlawful actions.

                               CLAIMS FOR RELIEF

I. First Claim for Relief: Violation of the Administrative Procedure Act – Not in
Accordance with Law

      78.    Plaintiff incorporates by reference the allegations set forth in each of

the preceding paragraphs.

      79.    Under the APA, a court must set “aside agency action” that is “not in

accordance with law.” 5 U.S.C. § 706(2)(A).

      80.    Defendants have a policy and practice of arresting, detaining, and

excluding recipients of Connecticut’s pardons. That policy and practice conflicts

with the clear and well-established meaning of the Immigration and Nationality

Act and its implementing regulations, including 8 U.S.C. § 1227(a)(2)(A)(vi); 8

U.S.C. § 1182; 22 CFR § 40.21; and 9 FAM 302.3-2(B)(3)(h).

      81.    Because they adopted and implemented a pattern and practice in

contravention of the correct and settled meaning of the INA, Defendants’ conduct

is “not in accordance with law,” in violation of the APA. 5 U.S.C. § 706(2)(A). The

violation causes ongoing harm to Plaintiff and its residents.

II. Second Claim for Relief: Violation of the Administrative Procedure Act –
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 24 of 31
                           Amended Complaint / 24


Arbitrary and Capricious

      82.      Plaintiff incorporates by reference the allegations set forth in each of

the preceding paragraphs.

      83.      The APA provides that courts must “hold unlawful and set aside”

agency action that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C.

§ 706(2)(A).

      84.      Defendants’ actions are arbitrary and capricious because they run

counter to the evidence before Defendants about the legislative history and intent

of the INA; ignore and depart from a long history of settled practice without

explaining or even acknowledging the departure; rely on factors – including a test

based on the state constitutional origin of the pardoning power that Defendants

invented out of whole cloth – that Congress did not intend Defendants to

consider; disregard material facts and evidence, including the pardon processes

of other states whose practices are functionally identical in all relevant ways to

those of Connecticut; and fail to consider the impact of their actions and the

related costs to Connecticut and its residents, including the constitutional

implications of Defendants’ Tenth Amendment and equal sovereignty violations.

      85.      Defendants’ conduct is therefore “arbitrary, capricious, [or] an abuse

of discretion” in violation of the APA. 5 U.S.C. § 706(2)(A). The violation causes

ongoing harm to Plaintiff and its residents.

III. Third Claim for Relief: Violation of the Administrative Procedure Act – Contrary
to Constitutional Right – and Violation of the Tenth Amendment to the United
States Constitution
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 25 of 31
                           Amended Complaint / 25


      86.    Plaintiff incorporates by reference the allegations set forth in each of

the preceding paragraphs.

      87.    The Tenth Amendment to the United States Constitution provides

that the “powers not delegated to the United States by the Constitution, nor

prohibited by it to the States, are reserved to the States respectively, or to the

people.” U.S. Const. amend. X. Although the States surrendered many of their

powers to the Federal Government when they adopted the Constitution, “they

retained ‘a residuary and inviolable sovereignty.’” Printz v. United States, 521

U.S. 898, 919 (1997) (citing The Federalist No. 39, at 245 (J. Madison).

      88.    That residuary sovereignty includes the States’ power to organize

their own government and to structure and operate their own criminal justice

system. See, e.g., Gregory v. Ashcroft, 501 U.S. 452, 460 (1991) (“Through the

structure of its government, and the character of those who exercise

government authority, a State defines itself as a sovereign.”); Younger v. Harris,

401 U.S. 37, 44 (1971) (barring federal interference with state criminal

prosecutions); Matter of Nolan, 19 I&N Dec. 539, 544 (BIA 1988) )”[W]hether a

state opts to authorize the granting of a pardon, and by what mechanism, for

which offenses, and under what circumstances, are matters resting within the

sovereign decision-making powers of that state.”).

      89.    Defendants’ policy and practice of disregarding Connecticut’s

pardons purports to condition eligibility for a federal benefit on whether

Connecticut has structured its pardoning power in a way that pleases

Defendants. Here, Defendants seek to dictate not just the content of Connecticut
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 26 of 31
                           Amended Complaint / 26


law but the processes and mechanisms by which Connecticut makes its law.

Indeed, by declaring that the state cannot secure the benefits of the Pardon

Waiver Clause through a statutorily-authorized (but not automatic!) pardon

mechanism, Defendants would effectively coerce the Constitution State into

rewriting its Constitution, at pain of federal disruption of the State’s economy,

communities, and family. That position violates the Tenth Amendment, because

it impermissibly and coercively intrudes into Connecticut’s sovereign power to

structure its own government.

      90.    Defendants also purport to be able to identity specifically which

executive-branch official must implement Connecticut’s pardon power. That is a

bridge too far: The federal government simply does not have the authority to

either dictate the content of legislation passed by a state or to commandeer and

supervise the state’s executive officers, such as by ordering a specific officer to

be the conduit for pardons. See New York v. United States, 505 U.S. 144 (1992).

      91.    The Constitution limits the federal government’s “power. . . to

secure state compliance with federal objectives.” National Federation of

Independent Business v. Sebelius, 567 U.S. 519, 576 (2012). Defendants cannot

“exert a ‘power akin to undue influence’” to force States to do the federal

government’s bidding. Id. at 577.

      92.    Threatening to arrest and detain Connecticut residents unless

Connecticut changes its Constitution and laws is unduly coercive and

impermissibly “destructive” of the State’s “‘residuary and inviolable
          Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 27 of 31
                              Amended Complaint / 27


sovereignty.’” Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 550, 554

(1985).

       93.     Defendants’ conduct is therefore “contrary to constitutional right” in

violation of the APA. 5 U.S.C. § 706(2)(B). For the same reasons, Defendants’

conduct violates the Tenth Amendment to the United States Constitution. The

violation causes ongoing harm to Plaintiff and its residents.

IV. Fourth Claim for Relief: Violation of the Administrative Procedure Act –
Contrary to Constitutional Right – and Violation of Constitutional Equal
Sovereignty

       94.     Plaintiff incorporates by reference the allegations set forth in each of

the preceding paragraphs.

       95.     The Constitution protects each state’s right to equal sovereignty with

its sister states. See Shelby County v. Holder, 570 U.S. 529, 544 (2013) (“Not

only do States retain sovereignty under the Constitution, there is also a

fundamental principle of equal sovereignty among the States.”) (internal

quotation marks omitted). The Supreme Court taught in Shelby County that the

federal government must make a showing of “current need” if it intends to

impose disparate treatment among the states and their laws, departing from the

principle of “constitutional equality of the States” that “is essential to the

harmonious operation of the scheme upon which the Republic was organized.”

Id. at 542.

       96.     Defendants have a settled history of respecting the efficacy of

“executive” pardons issued by state pardon boards that work just like

Connecticut’s. Pardons issued by Georgia’s Board of Pardons and Paroles – an
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 28 of 31
                           Amended Complaint / 28


executive branch agency whose members are appointed by the state’s governor,

just as in Connecticut – have always been, and it appears continue to be,

respected by Defendants. See, e.g., Matter of Tajer, 15 I&N Dec. 125 (BIA 1974)

(recognizing the efficacy under the Clause of pardons granted by the Georgia

State Board of Pardons and Paroles). And, on information and belief, Defendants

have continued to respect and accord full weight and efficacy to the pardons

issued by the other four states with pardon schemes functionally identical in all

relevant ways to Connecticut – Alabama, Idaho, Utah, and South Carolina.

       97.    Notably, Connecticut is not the only one of those states that vests

the pardon power in a board through statute. Alabama has a constitutional

provision relative to pardons. Ala. Const. Art. V, § 124 (amended by Al. Const.

Amend. No. 38). But that provision explicitly vests the state’s pardoning power in

the state legislature: “The legislature shall have power to provide for and to

regulate the administration of pardons…” The Alabama legislature, not the state

constitution, created that state’s pardons board. And yet, on information and

belief, the federal government continues to honor Alabama’s pardoning power,

which is plainly “legislative” in origin – if not, critically, in function.

       98.    Here, Defendants have not even attempted to make any showing of

need for engaging in a pattern and practice of treating Connecticut’s pardon

system – and its residents who receive pardons – differently from those of any

other state, even those five other states whose systems are structurally identical

to Connecticut’s.
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 29 of 31
                           Amended Complaint / 29


      99.    Congress did not intend, in the Immigration and Nationality Act, to

randomly select winners and losers from among the states, and the Constitution

does not allow it.

      100.   Defendants’ conduct is therefore “contrary to constitutional right” in

violation of the APA. 5 U.S.C. § 706(2)(B). For the same reasons, Defendants’

conduct violates Plaintiff’s constitutional right to equal sovereignty. The violation

causes ongoing harm to Plaintiff and its residents.

                             PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court:

      1.     Declare that Connecticut pardons are executive, governors’ pardons

within the meaning of the Pardon Waiver Clause and 22 CFR § 40.21;

      2.     Declare that Defendants’ policy and practice of denying and

withholding the immigration benefits of Connecticut’s full and conditional

pardons is arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law within the meaning of 5 U.S.C. § 706(2)(A);

      3.     Declare that Defendants’ policy and practice of denying and

withholding the immigration benefits of Connecticut’s full and conditional

pardons is unconstitutional under the Tenth Amendment and the constitutional

principle of equal sovereignty, and is contrary to constitutional right, power,

privilege, or immunity within the meaning of 5 U.S.C. § 706(2)(B);

      4.     Hold unlawful, vacate, and set aside Defendants’ policy and practice

of denying and withholding the immigration benefits of Connecticut pardons;
       Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 30 of 31
                           Amended Complaint / 30


      5.    Prospectively enjoin Defendants, and all their officers, employees,

and agents, and anyone acting in concert with them, from arresting and detaining

the recipients of full and unconditional Connecticut pardons under

circumstances where a waiver of removal is warranted under the Pardon Waiver

Clause;

      6.    Prospectively enjoin Defendants, and all of their officers, employees,

and agents, and anyone acting in concert with them, from denying admissibility

to the recipients of full and unconditional Connecticut pardons, under

circumstances where a waiver of ineligibility is warranted under 22 CFR 40.21.

      7.    Award Plaintiff costs and attorney fees as allowed by law; and

      8.    Grant other such relief as this Court may deem proper.


Dated: March 18, 2020                       Respectfully submitted,

                                            WILLIAM TONG
                                            Attorney General
                                            State of Connecticut

                                            MARGARET Q. CHAPPLE (CT # 05550)
                                            Deputy Attorney General

                                            VANESSA ROBERTS AVERY (CT # 21000)
                                            Associate Attorney General

                                            By: /s/ Joshua Perry
                                            JOSHUA PERRY (CT # 439166)
                                            Special Counsel for Civil Rights

                                            165 Capitol Avenue
                                            Hartford, CT 06106-0120
                                            (860) 808-5318
                                            Joshua.perry@ct.gov

                                            Attorneys for Plaintiff State of
                                            Connecticut
Case 3:19-cv-01597-VLB Document 19 Filed 03/18/20 Page 31 of 31
                    Amended Complaint / 31
